





Exhibit 10.7





INDEMNIFICATION AGREEMENT


THIS AGREEMENT is made as of the ____ day of ______, 20__, by and between Ryder
System, Inc., a Florida corporation (the “Corporation”), and the undersigned
Director of the Corporation (“Indemnitee”).
WHEREAS, it is essential to the Corporation to retain and attract as directors
the most capable persons available; and
WHEREAS, through its Restated Articles of Incorporation and By-laws it is the
express policy of the Corporation to indemnify its Directors so as to provide
them with the maximum possible protection permitted by law; and
WHEREAS, the Board of Directors has concluded that it is in the best interests
of the Corporation’s shareholders for the Corporation to contractually reaffirm
the Shareholders’ expressed policy to indemnify its Directors and to establish
procedures and presumptions with respect thereto to make the process of
indemnification more certain; and
WHEREAS, Florida Statutes, Section 607.0850, empowers corporations to indemnify,
among others, any person serving as a director of the Corporation, and such
Section 607.0850 specifies that the indemnification set forth therein shall not
be deemed exclusive of any other rights to which those seeking indemnification
may be entitled under any bylaw, agreement, vote of shareholders or
Disinterested Directors, or otherwise; and
WHEREAS, the Corporation desires to have Indemnitee serve or continue to serve
as a director of the Corporation or of any other corporation, subsidiary,
partnership, joint venture, or trust or other enterprise of which Indemnitee has
been or is serving at the request, or to represent the interests, of the
Corporation (hereinafter referred to as “Affiliates(s) of the Corporation”) free
from undue concern for unpredictable, inappropriate or unreasonable claims for
damages by reason of Indemnitee’s Corporate Status (as defined below) and
Indemnitee desires to serve or to continue to serve (provided that Indemnitee is
furnished the indemnity provided for hereinafter), in one or more of such
capacities.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
Corporation and Indemnitee hereby agree as follows:
1.Agreement to Serve. Indemnitee will serve and/or continue to serve, at the
will of the Corporation or under separate contract, if such exists, the
Corporation or an Affiliate of the Corporation as a director faithfully and to
the best of Indemnitee’s ability so long as Indemnitee is duly elected and
qualified in accordance with the provisions of the By-laws or board resolutions
thereof or until such time as Indemnitee tenders his or her resignation.



--------------------------------------------------------------------------------



2.Indemnification. To the fullest extent permitted by the laws of the State of
Florida, and without limitation of any other rights Indemnitee may have, the
Corporation shall indemnify, and advance Expenses (as hereinafter defined) to,
Indemnitee as provided in this Agreement.
3.Proceedings Other Than Proceedings by or in the Right of the Corporation.
Indemnitee shall be entitled to the rights of indemnification and advancement,
set forth in Section 2 if, by reason of Indemnitee’s Corporate Status (as
hereinafter defined), Indemnitee is, or is threatened to be, made a party to any
threatened, pending, or completed Proceeding (as hereinafter defined), other
than a Proceeding by or in the right of the Corporation. Indemnitee shall be
indemnified against any and all Expenses, liability and loss, including but not
limited to judgments, fines, and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter related thereto, if such
Indemnification is permitted by applicable law and Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in, or not opposed
to, the best interests of the Corporation, and, with respect to any criminal
Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.
4.Proceedings by or in the Right of the Corporation. Indemnitee shall be
entitled to the rights of indemnification and advancement set forth in Section 2
if, by reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened
to be, made a party to any threatened, pending or completed Proceeding brought
by or in the right of the Corporation to procure a judgment in its favor.
Indemnitee shall be indemnified against Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation. Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which Indemnitee shall have been adjudged to be liable, unless
the court in which the Proceeding was brought, or any other court of competent
jurisdiction, shall determine upon application that, despite the adjudication of
liability but in view of all circumstances of the case, such person is fairly
and reasonably entitled to indemnity for such Expenses which such court shall
deem proper.
5.Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to any
Proceeding and is successful, on the merits or otherwise, with respect to such
Proceeding or any claim, issue or matter therein, Indemnitee shall be
indemnified against all Expenses actually incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith. If Indemnitee is not wholly
successful in any such Proceeding but is successful, on the merits or otherwise,
as to one or more but less than all claims, issues or matters in such a
Proceeding, the Corporation shall indemnify Indemnitee against all Expenses
actually incurred by Indemnitee or on Indemnitee’s behalf in connection with
each successfully resolved claim, issue or matter. For purposes of this Section
5 and without limitation, the termination of any claim, issue or matter in such
a Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

2

--------------------------------------------------------------------------------



6.Indemnification for Expenses of a Witness. Notwithstanding any other provision
of this Agreement, to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a witness or a potential witness in, or is the subject of a
request for documents or information in connection with, any Proceeding by
reason of, (or in connection with) Indemnitee’s Corporate Status, Indemnitee
shall be promptly and fully indemnified against all Expenses incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.
7.Advancement of Expenses. The Corporation shall pay all Expenses incurred by or
on behalf of Indemnitee in connection with any Proceeding in which Indemnitee is
involved by reason of Indemnitee’s Corporate Status or in which Indemnitee is
seeking to enforce Indemnitee’s rights under this Agreement within sixty (60)
days after the receipt by the Corporation of a statement or statements from
Indemnitee requesting such payment, whether prior to or after final disposition
of such Proceeding, provided that such statement or statements shall reasonably
evidence the Expenses incurred by or on behalf of Indemnitee. Execution and
delivery to the Corporation of this Agreement by Indemnitee constitutes an
undertaking by Indemnitee to repay any amounts paid by the Corporation pursuant
to this Section 7 in respect of Expenses if it shall ultimately be determined
that Indemnitee is not entitled to be indemnified against such Expenses. No
other form of undertaking shall be required other than the execution of this
Agreement.
8.Procedure for Determination of Entitlement to Indemnification.
(a)To obtain indemnification under this Agreement, Indemnitee shall submit to
the Corporation a written request, accompanied by such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification (hereinafter a “Request for Indemnification”). The Secretary of
the Corporation shall, promptly upon receipt of such a Request for
Indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification.
(b)Upon submission of a Request for Indemnification, a determination, (unless
otherwise ordered by a court), with respect to Indemnitee’s entitlement thereto,
shall be made as follows: (1) by the Board of Directors of the Corporation by a
majority vote of a quorum consisting of directors who were not parties to such
Proceeding; (2) if such quorum is not obtainable or, even if obtainable, by
majority vote of a committee duly designated by the Board of Directors (in which
directors who are parties may participate) consisting solely of two or more
directors not at the time parties to the Proceeding; (3) by Independent Counsel:
(i) selected by the Board of Directors prescribed in clause (b)(1) or the
committee prescribed in clause (b)(2); or (ii) if a quorum of the Directors
cannot be obtained for clause (b)(1) and the committee cannot be designated
under clause (b)(2), selected by majority vote of the full Board of Directors
(in which directors who are parties may participate); or (4) by the Shareholders
by a majority vote of a quorum consisting of Shareholders who were not parties
to such Proceeding, or if no such quorum is obtainable, by a majority vote of
Shareholders who were not parties to such Proceeding.
(c)If a determination is to be made by Independent Counsel, the Corporation
shall pay all fees and expenses of Independent Counsel in making such
determination.

3

--------------------------------------------------------------------------------



(d)If, at any time subsequent to the date of this Agreement, Continuing
Directors (as hereinafter defined) do not constitute a majority of the members
of the Board of Directors, or there is otherwise a change in control of the
Corporation (as contemplated by Item 403(c) of Regulation S-K under the
Securities Act of 1933, as amended, or any successor regulation, a “Change in
Control”), then upon the request of Indemnitee, the Corporation shall cause the
determination required by Section 8(b) hereof to be made by Independent Counsel
selected by the Continuing Directors of the Board of Directors (who are also at
the time not parties to the Proceeding). If no Independent Counsel is willing
and/or able to make such determination, then the Corporation shall cause the
determination to be made by a majority vote of a committee consisting solely of
Continuing Directors. For purposes of this Agreement, a “Continuing Director”
means either a member of the Board of Directors at the date of this Agreement or
a person nominated to serve as a member of the Board of Directors by a majority
of the then Continuing Directors. If no such Continuing Directors exist, the
Independent Counsel shall be selected by Indemnitee, and Indemnitee shall give
written notice to the Corporation advising it of the identity of the Independent
Counsel so selected. Corporation may, within seven (7) days after such written
notice of selection shall have been given, deliver to Indemnitee a written
objection to such selection. Such objection may be asserted only on the ground
that the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 13(e), and the objection shall set
forth with particularity the factual basis of such assertion. If such written
objection is made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit. If, within twenty (20) days after submission by Indemnitee of
a Request for Indemnification, the parties cannot resolve any objections to the
selected Independent Counsel or mutually agree on another Independent Counsel,
either the Corporation or Indemnitee may petition the Circuit Court of Dade
County, Florida or other court of competent jurisdiction having jurisdiction
over Dade County, Florida for resolution of any objection which shall have been
made by the Corporation to Indemnitee’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the Court or
by such other person as the Court shall designate, and the person with respect
to whom an objection is so resolved or the person so appointed shall act as
Independent Counsel. The Corporation shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to this Section 8, and the Corporation shall pay
all reasonable fees and expenses incident to the procedures of this Section 8,
regardless of the manner in which such Independent Counsel was selected or
appointed.
9.Presumptions and Effect of Certain Proceedings.
(a)When making a determination with respect to entitlement to indemnification,
the person, persons or entity making such determination shall presume that
Indemnitee is entitled to indemnification if Indemnitee has submitted a Request
for Indemnification in accordance with Section 8(a) and the Corporation shall
have the burden of proof to overcome that presumption.
(b)If a person, persons or entity empowered or selected under Section 8 to
determine whether Indemnitee is entitled to indemnification under this Agreement
denies such request, in whole or in part, or shall not have made such
determination within sixty (60) days after receipt by the Corporation of the
request therefor, Indemnitee

4

--------------------------------------------------------------------------------



may seek to establish any rights to indemnification under this Agreement in any
court of competent jurisdiction. Indemnitee’s expenses (including attorneys’
fees) incurred in connection with successfully establishing Indemnitee’s right
to indemnification, in whole or in part, in any such Proceeding or otherwise
shall also be indemnified by the Corporation.
(c)The termination of any Proceeding or of any claim, issue or matter related
thereto by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement or by law) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interest of the Corporation or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful. In addition, neither the failure of the Independent
Counsel, or (where applicable) Continuing Directors, to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Independent Counsel, or (where applicable) Continuing Directors, that Indemnitee
has not met such standard of conduct or did not have such belief, prior to the
commencement of proceedings by Indemnitee to secure an arbitral or judicial
determination that Indemnitee should be indemnified under applicable law shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.
10.Exceptions. Any other provision herein to the contrary notwithstanding, the
Corporation shall not be obligated under this Agreement:
(a)Excluded Action or Omissions. To indemnify Indemnitee under circumstances
that would render such indemnification unlawful under Florida law.
(b)Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to a Proceeding (or part thereof) initiated by
Indemnitee, except with respect to: (1) a Proceeding brought to establish or
enforce a right to indemnification (which shall be governed by the provisions of
Section 9(b) of this Agreement) or a right to advancement of Expenses pursuant
to Section 7; (2) a Proceeding (or part thereof) which the Indemnitee has
provided notice to the Board of Directors of Corporation of Indemnitee’s intent
to commence such Proceeding and the Board of Directors has not denied
authorization to Indemnitee to commence such Proceeding (or any part thereof)
within sixty (60) days of its receipt of such notice, and then, Indemnitee shall
be entitled to indemnification and the advancement of Expenses for such
Proceeding initiated by Indemnitee only upon such terms and conditions as the
Board of Directors may deem appropriate.
(c)Claims Under Section 16(b). To indemnify Indemnitee for Expenses and payment
of profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute as evidenced by a judgment or ruling in any
judicial, administrative or alternative dispute resolution proceeding.

5

--------------------------------------------------------------------------------



11.Non-Exclusivity; Survival of Rights; Insurance.
(a)The rights to indemnification, and to advancement of Expenses, granted under
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Restated
Articles of Incorporation, the By-Laws, any agreement, a vote of shareholders, a
resolution of Disinterested Directors or otherwise. No amendment, alteration or
repeal of the Restated Articles of Incorporation or the By-Laws or of any
provision hereof shall be effective as to Indemnitee with respect to any action
or omission by such Indemnitee in Indemnitee’s Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in the laws of the
State of Florida (whether by statute or judicial action) permits greater
indemnification or advancement by agreement than is afforded as of the date of
this Agreement under the Corporation’s Restated Articles of Incorporation,
By-Laws and this Agreement, the parties hereto agree that Indemnitee shall enjoy
the greater benefits so afforded by such change. The provisions of this
Agreement shall continue after Indemnitee’s Corporate Status has ceased and
shall inure to the benefit of Indemnitee’s heirs, executors and administrators.
(b)The Corporation shall maintain directors’ and officers’ liability insurance,
covering Indemnitee, with commercially reasonable coverage terms and limits for
so long as Indemnitee serves as a director of the Corporation or an Affiliate of
the Corporation, provided and to the extent that such insurance is available on
a commercially reasonable basis. However, the Corporation agrees that the
provisions hereof shall remain in effect regardless of whether insurance
coverage is at any time obtained or retained by the Corporation; except that any
payments made under an insurance policy shall reduce the obligations of the
Company hereunder.
12.Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not be in any way affected or impaired thereby; and (b) to the
fullest extent possible, the provisions of this Agreement shall be construed so
as to give effect to the intent manifested by the provision held invalid,
illegal or unenforceable.
13.Definitions. For purposes of this Agreement:
(a)“Corporate Status” means the status or service of a person as a present or
former director of the Corporation or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which such
person is or was serving at the request of the Corporation. Any election or
appointment of an Indemnitee as a director of the Corporation or of any
corporation, partnership or joint venture which is a subsidiary or affiliate of
the Corporation, or of a trust or employee benefit plan of the Corporation or
any such subsidiary or affiliate, shall conclusively evidence that such
Indemnitee’s service in such capacity was at the request of the Corporation.
(b)“Change in Control” shall have the meaning set forth in Section 8(d).

6

--------------------------------------------------------------------------------



(c)“Disinterested Director” means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.
(d)“Expenses” means all attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, travel charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.
(e)“Indemnitee” means any person who is, or is threatened to be made, a witness
in or a party to any Proceeding as described in Sections 3, 4, 5 or 6 by reason
of Indemnitee’s Corporate Status.
(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Corporation or
Indemnitee in any matter (other than with respect to the rights of Indemnitee
under this Agreement or other indemnities under similar indemnity agreements);
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
(g)“Proceeding” means any action, claim, suit, indictment, information request,
arbitration, alternate dispute resolution mechanism, inquiry, investigation,
congressional, regulatory or administrative hearing or any other proceeding
whether civil, criminal, regulatory, administrative or investigative, including
without limitation, one initiated by an Indemnitee to enforce Indemnitee’s
rights to indemnification and/or advancement of Expenses. For purposes of this
definition, any of the foregoing Proceedings initiated by Indemnitee against the
Corporation or its directors, officers, agents, employees or other indemnitees
inside or outside a Proceeding shall be considered a separate and distinct
Proceeding.
14.Notification and Defense of Claim.
(a)Indemnitee shall give the Corporation notice in writing as soon as reasonably
practicable of any claim for which Indemnitee will or may seek indemnification
under this Agreement. In addition, Indemnitee shall, at the Corporations’ sole
expense, give the Corporation such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power. Notice to the
Corporation shall be directed to Ryder System, Inc., 11690 NW 105th Street,
Miami, Florida FL 33178, Attention: General Counsel (or such other address as
the Corporation shall designate in writing to Indemnitee). Notices to Indemnitee
shall be directed to the address set forth below the signature of Indemnitee on
this Agreement (or such other address as Indemnitee shall designate in writing
to the Corporation). Notices to the Corporation shall be deemed received three
(3) days after the date postmarked, if sent by prepaid certified mail, return
receipt requested, properly addressed.

7

--------------------------------------------------------------------------------



(b)In the event the Corporation shall be obligated to pay the Expenses of
Indemnitee with respect to a Proceeding, as provided in this Agreement, the
Corporation, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel reasonably acceptable to Indemnitee, upon the delivery
to Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Corporation, the Corporation will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding, provided that Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding at Indemnitee’s own expense.
Notwithstanding the above provisions of this Section 14(b), the Corporation
shall not be entitled to assume or continue the defense of a Proceeding with
counsel of its choosing, and all Expenses incurred by Indemnitee in defending
such a Proceeding with Indemnitee’s own counsel shall be the obligation of the
Corporation, if (i) the employment of Indemnitee’s own counsel has been
previously authorized in writing by the Corporation; (ii) counsel to the
Corporation or Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position between Indemnitee and the Corporation or any
affiliate of the Corporation, or reasonably believes that such a conflict is
likely to arise, on any significant issue between the Corporation and Indemnitee
in the conduct of any such defense; (iii) after a Change in Control,
Indemnitee's employment of its own counsel has been approved by the Independent
Counsel or the Continuing Directors, as applicable, or (iv) the Corporation
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, except as otherwise expressly provided by this Agreement. The
Corporation shall not be entitled, without the consent of Indemnitee, to assume
the defense of any Proceeding brought by or in the right of the Corporation or
as to which counsel for the Corporation or Indemnitee shall have reasonably made
the conclusion provided for in clause (ii) above.
15.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute one and the same original. Signatures and notices
delivered by facsimile (including, without limitation, by “pdf”) shall be deemed
effective for all purposes.
16.Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.
17.Successors and Assigns. This Agreement shall be binding upon the Corporation
and each of its successors and assigns. In the event of Indemnitee’s death or a
judicial determination of Indemnitee’s incapacity, references in this Agreement
to Indemnitee shall be deemed, where appropriate, to be references to
Indemnitee’s heir(s), beneficiar(ies), estate, executor(s) or other legal
representative(s).
18.Amendment. This Agreement may be amended or modified, and rights under it may
be waived, only by a writing executed and signed by the parties hereto.
19.Settlement of Claims. The Corporation shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Proceeding related to an indemnifiable event effected without the Corporation's
prior written consent, which consent shall not be unreasonably withheld or
delayed; provided,

8

--------------------------------------------------------------------------------



however, that if a Change in Control has occurred, the Corporation shall be
liable for indemnification of Indemnitee for amounts paid in settlement if an
Independent Counsel has, or as applicable Continuing Directors have, approved
the settlement. The Corporation shall not settle any Proceeding related to an
indemnifiable event in any manner that would impose any losses on Indemnitee
without Indemnitee's prior written consent.
20.Subrogation. In the event of payment to Indemnitee under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee. Upon reasonable request, Indemnitee shall
execute any document required and shall do everything that may be necessary to
secure such rights, including execution of any document necessary to enable the
Corporation to bring suit to enforce such rights.


* * *


Signature page follows.






 

9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.
RYDER SYSTEM, INC.




By:________________________________        
Name: Robert D. Fatovic
Title:     Executive Vice President, Chief Legal Officer and Corporate Secretary


INDEMNITEE


__________________________________
Name:
Address:     
        
        





10